United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1176
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                          Scott Thompson, Individually,

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                    ____________

                              Submitted: May 3, 2019
                               Filed: May 16, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Scott Thompson appeals the district court’s1 grant of summary judgment for the
United States in its civil suit against him under the False Claims Act (FCA), 31

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
U.S.C. § 3729, and the dismissal of his counterclaims. Having carefully reviewed the
record and the parties’ arguments on appeal, we agree that Thompson’s unappealed
criminal conviction regarding the same underlying transactions estopped him from
denying the elements of the FCA claim against him. See 31 U.S.C. § 3731(e)
(providing that a final judgment rendered in favor of the United States in any criminal
proceeding charging fraud or false statements shall estop the defendant from denying
the essential elements of the offense in any action brought under the FCA involving
the same transaction); United States v. Aleff, 772 F.3d 508, 510-11 (8th Cir. 2014)
(reviewing the grant of summary judgment de novo, and finding that summary
judgment on a FCA claim based on estoppel was appropriate where defendant
pleaded guilty to a criminal charge regarding the same transaction); Anjulo-Lopez v.
United States, 541 F.3d 814, 816 n.2 (8th Cir. 2008) (noting that the litigant’s
conviction became final upon expiration of the period for filing a notice of appeal).

       Thompson’s counterclaims sought relief that would necessarily imply the
invalidity of his criminal conviction and were thus Heck-barred. See Heck v.
Humphrey, 512 U.S. 477, 487 (1994). Therefore, we affirm the dismissal of
Thompson’s counterclaims, modifying the district court’s dismissal to be without
prejudice. See Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995) (per curiam)
(modifying dismissal of plaintiff’s claim as Heck-barred to be without prejudice). We
also find that the district court did not err in denying leave to amend the
counterclaims. See Pet Quarters, Inc. v. Depository Tr. & Clearing Corp., 559 F.3d
772, 782 (8th Cir. 2009) (finding no abuse of discretion in concluding amendment
would be futile where plaintiff did not indicate how it would make complaint viable).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-